

116 S3739 IS: Protect Our Women and Waive Emergency Requirements Act
U.S. Senate
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3739IN THE SENATE OF THE UNITED STATESMay 14, 2020Mr. Casey (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for matching funds waivers for formula grants and subgrants under the Family Violence Prevention and Services Act.1.Short titleThis Act may be cited as the Protect Our Women and Waive Emergency Requirements Act or the POWER Act.2.Matching funds waiver for formula grants and subgrants under the Family Violence Prevention and Services Act(a)Waiver of matching funds for awarded grants and subgrantsAt the request of a State (as defined in section 302 of the Family Violence Prevention and Services Act (42 U.S.C. 10402)), the Secretary of Health and Human Services shall waive—(1)the non-Federal contributions requirement under subsection (c)(4) of section 306 of the Family Violence Prevention and Services Act (42 U.S.C. 10406) with respect to the grants and subgrants awarded for fiscal years 2019 and 2020 to such State and the eligible entities within such State under such section or section 308 of such Act (42 U.S.C. 10408); and(2)the reporting requirements required for such subgrants and grants that relate to such non-Federal contributions requirement.(b)Waiver of matching funds for grants awarded after date of enactment(1)In generalSubsection (c)(4) of section 306 of the Family Violence Prevention and Services Act (42 U.S.C. 10406) shall not apply to a qualified grant during the period of a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic.(2)Qualified grant definedIn this subsection, the term qualified grant means a grant or subgrant awarded—(A)after the date of enactment of this section; and (B)under section 306, 308, or 309 of the Family Violence Prevention and Services Act (42 U.S.C. 10406, 10408, 10409).